Citation Nr: 1213156	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to September 27, 2005, for the grant of service connection for multilevel degenerative disc disease (DDD) of the lumbosacral spine with herniated nucleus pulposus (HNP) at L4-5.

2.  Entitlement to an initial rating in excess of 20 percent for multilevel DDD of the lumbosacral spine with herniated nucleus pulposus at L4-5.


REPRESENTATION

Veteran represented by:	Barry Rothchild, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in New York, New York.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  Evidence has been received subsequent to the final consideration of the claim by the RO.  He waived RO consideration of that evidence and the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran testified before the undersigned at an April 2010 hearing at the RO.  A transcript has been associated with the file.

The issue of an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In November 1958, the Board denied service connection for a back disability.

2.  In October 1978, the Veteran filed claims for, among other things, a back injury, which was denied in November 1978.  He did not appeal and the decision became final.

3.  There was no further correspondence from the Veteran until he submitted a claim for a low back disorder on September 20, 2005.

4.  In January 2008, the RO reopened and granted service connection for a low back disability effective September 27, 2005.  


CONCLUSIONS OF LAW

1.  The November 1958 Board decision and the November 1978 rating decision, denying the claim of service connection for a back injury, are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria for an effective date of September 20, 2005, but no earlier, for the grant of service connection for multilevel DDD of the lumbosacral spine with herniated nucleus pulposus at L4-5 have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to an effective date for service connection to be the day following his separation from active duty in November 1957.  For the reasons that follow, the Board finds that both of his prior claims were denied and are final and that the current appeal arises from a claim filed on September 20, 2005.  The Board concludes that an effective date of September 20, 2005 is warranted, but no earlier.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  

The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The essential facts are not in dispute.  The Veteran filed a claim for service connection in December 1957, just shortly after discharge.  The RO denied the claim and he appealed to the Board.  The Board denied the claim in November 1958.  Judicial review of the Board's decisions was unavailable at that time.  The November 1958 decision is final.  See 38 U.S.C.A. § 7105.

Twenty years later, the Veteran filed an October 1978 claim for benefits, for a back injury, a face injury and a nerve condition.  The RO denied all claims in November 1978.  The notice of the rating decision copy indicates that a VA Form 1-4107 was enclosed.  The VAF 4107 contained the notice of procedural and appellate rights.  The address on the rating decision was the same as on the October 1978 claim form.  The notice was not returned as undeliverable.  

The Board finds that the back injury claim was denied in the November 1978 rating decision, the Veteran was timely notified in that same month and given notice of his procedural and appellate rights.  He did not appeal and the November 1978 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board also notes that, as to the November 1958 Board decision and the November 1978 rating decision, the Veteran submitted no additional evidence after these decisions which would have been considered part of the prior claims.  See 38 C.F.R. § 3.156(b) (2011).  As such finality is not delayed or prevented from attaching to either decision.  Significantly, he did not submit any correspondence to VA on any matter until September 20, 2005.  

Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated and the claim will be addressed de novo.  The Board emphasizes that the mere submission of additional service department records does not require reconsideration.

The Veteran submitted copies of his service treatment and personnel records with his September 2005 claim.  The service personnel records had not been previously associated with the claims file.  The Board will evaluate whether reconsideration for newly associated service departments records is warranted.  

Relevant service department records include, but are not limited to (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met, (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records, and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).  

The Board notes initially that a different version of 38 C.F.R. § 3.156(c) was in effect at the time of the filing of the September 2005 claim.  According the proposed rulemaking for the current regulation, the revisions were undertaken to provide clarity, not to make a substantive change in the law.  See New and Material Evidence, 70 Fed. Reg. 35.388 (June 20, 2005); see also Vigil 22 Vet. App. at 65.  The Board concludes that the outcome of the case would be identical under either version.  

In reviewing the Veteran's service personnel records, the Board notes that none describe a back injury or treatment.  There are copies of his enlistment paperwork, awards received, a list of duty stations, and other general personnel matters.  He applied for early release from duty so that he might obtain seasonal employment.  The service department records are not related to the claimed in-service event, injury or disease.  Furthermore, the records were not forwarded by the Department of Defense or service department to VA.  

Lastly, none were declassified records that could not have been obtained during the previous claims.  The Board finds that the service personnel records were not material to either reopening the Veteran's claim or the ultimate grant of service connection.  Reconsideration is not warranted based on the submitted service personnel records.  See also 38 C.F.R. § 3.156(c).  

The Board has reviewed the submitted service treatment records as well.  The Board finds that these are in fact duplicative of the records in the claims file at the time of the previous decisions.  The Board notes that the service treatment records as contained in the claims file do not pertain to the in-service back injury and that the back injury records occur only in the Veteran's 2005 submission.  

Review of the 1958 Board decision shows that the content of the records, describing complaints, treatment and diagnoses of a back injury and pain was before the Board.  The Board discussed the September 1957 hospitalization, the spina bifida occulta diagnosis, the unstable back findings, the increased lumbar lordosis and findings on clinical examination.  The Board finds that the relevant service treatment records had been previously considered.  

Although these records appear to have been lost in the intervening decades, the Veteran's submission is in fact duplicative of the original claims file content.  As such, the Board finds that the service treatment records are not new to the file.  Reconsideration is not warranted based on the submitted service treatment records.  38 C.F.R. § 3.156(c).  

The Board concludes that the 1958 Board decision and the 1978 rating decision are final and that finality has not been vitiated by submission of additional service department records.  

Generally, two statutory exceptions exist as to finality.  The first is a motion for revision based on clear and unmistakable error (CUE).  The Board notes that Veteran has not filed such a motion.  As such, the CUE exception to finality has no bearing on the outcome of this case.

The second statutory exception to finality is reopening based on new and material evidence.  See 38 C.F.R. § 3.156.  The effective date based on such a petition may be no earlier than the date of receipt of the filing after the date of the last prior final denial.  38 C.F.R. § 3.400.  As such, the earliest effective date possible could not be prior to November 1978, the date of the last final denial.  

The Veteran filed new claims for service connection, including for a back disability, on September 20, 2005.  The RO granted service connection and assigned an effective date of September 27, 2005.  The petition itself, however, bears a September 20, 2005, receipt stamp from the RO.  Here, the Veteran's petition to reopen the claim for service connection for a back disability was granted based upon his September 20, 2005, submission.  Thus, the Board concludes that the correct effective date is September 20, 2005.  

The Board acknowledges that the one-week difference will have essentially no change in payment of benefits; however, given the possibility, however remote, that the one-week change may make a difference to some future benefits, the appeal will be granted to this extent.

The Board will also address whether an effective date prior to September 20, 2005, is warranted.  The Veteran asserts that the effective date should be the day after his discharge from service.  Nonetheless, an effective date prior to September 20, 2005 is not warranted.  

As stated above, the effective date cannot precede November 1978, as that rating decision is final.  The Veteran did not file a petition to reopen the claim for service connection for a back disability between November 1978 and September 20, 2005.  In fact, he submitted no correspondence of any kind to VA during that period.  Applying 38 C.F.R. § 3.400, the earliest effective date is date entitlement arose or date of claim, whichever is later.  The Board finds that September 20, 2005, is the earliest effective date possible based upon the facts in this case and the law and regulations.

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that he filed his petition to reopen a claim for service connection on September 20, 2005, which was after the prior decision became final.  In light of this fact, the Board finds that the preponderance of the evidence supports an effective date of September 20, 2005, but no earlier.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the Veteran's service treatment records and VA medical records are in the file.  As discussed above, the original copies of the service treatment records relied on by the Board in 1958 appear to have been lost but he submitted new copies of these records, alleviating any possible error.  In addition, private medical records identified by the Veteran have been obtained, to the extent possible.  He has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Board has also considered the applicability of 10 U.S.C.A. § 1218 (West 2002).  This code section provides that a service member may not be discharged from active duty because of physical disability unless he or she has filed or refused to file a VA disability claim and has signed or refused to sign a statement to that the right to make such a claim has been explained to him or her.  

This section is applicable in determining effective dates of service connection when 1) the claimant was discharged for physical disability and 2) is seeking an effective earlier than the earliest claim on file with VA.  McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).  He was not discharged for disability, as shown by his DD 214.  The Board concludes that 10 U.S.C.A. § 1218 is not for application.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  As this claim is one for an earlier effective date for service connection, the outcome is determined by the submission of particular communications and evidence, not on any medical question.  Although medical examinations occurred in the course of the underlying service connection claim, the content of these have no effect on the outcome of this appeal.  Any error related to the examinations is harmless.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  


ORDER

An effective date of September 20, 2005, but no earlier, is assigned for the grant of service connection for multilevel DDD of the lumbosacral spine with HNP at L4-5.


REMAND

With respect to the remaining claim for an increased rating, the Board finds that a remand is needed.  Specifically, during his hearing, the Veteran asserted that he could not maintain employment due to his service-connected disability.  The Board finds that this raised a claim of entitlement to a total disability rating based on individual unemployability (TDIU) and is encompassed within the current appeal.  However, he has not received due process notice with respect to a TDIU claim; therefore, a remand is needed.  

Next, the Veteran submitted a decision from the Social Security Administration (SSA) finding him disabled from work due to cardiac and psychiatric problems.  The Board finds that a remand is needed to obtain the Veteran's SSA records and the medical evidence on which benefits were awarded.  

Further, the Veteran has submitted occasional VA treatment records since his hearing.  It is not clear that these are comprehensive records of all relevant treatment since the RO last obtained records in November 2007.  The Board will remand to obtain the most recent VA treatment records.

Also during his hearing, the Veteran indicated that his low back disability had worsened since his last VA examination.  The Board notes that the last examination in connection with his claim was in December 2007.  As he was last afforded an examination over four years ago and his statements indicate an increase in symptomatology since that time, the Board finds that an additional evaluation is necessary in resolving the issue.  Furthermore, he has alleged unemployability and the Board will remand for an opinion on that issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to the issue of entitlement to TDIU.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  Obtain the VA clinical records from the Brooklyn VA Medical Center for the period from November 2007 to the present.  

3.  Obtain and associate with the claims file records pertinent to the Veteran's 1995 claim for SSA disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and the RO should ask SSA for a negative response if records are not available.

4.  Schedule the Veteran for an examination to determine the current nature and severity of his low back disability.  Sufficient evaluations should be scheduled to evaluate the orthopedic and any neurological symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner(s) should identify the limitation of activity imposed by the low back disability with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  The examiner should also indicate whether the Veteran's service-connected disability alone renders him unemployable.  

5.  Then, readjudicate the claim on the merits.  The RO must address both schedular and extraschedular TDIU in addition to the schedular rating.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


